DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they do not include the following reference sign(s) mentioned in the description: A Release Valve is claimed, but there is no corresponding reference numeral, only a mention of Figure 9, a Magnetic Oscillation Unit is mentioned, but only a magnetic oscillation plate (92) is disclosed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
In Figure 2, a half-pipe is labeled (298), but appears to be a plate and not a tubular structure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "said compression chamber" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "said combustion pipe" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 1 is objected to because of the following informalities: Minor typos, in bold for quick reference:
1. A magnetic unit for heating, and to sustain heat energy comprising: a combustion housing defining a combustion chamber therein, a magnetic intake valve providing a source of air for said combustion chamber, and an exhaust valve providing an exit path for exhaust gasses; An igniter operatively attached to say combustion housing and disposed in communication with said combustion chamber to house an explosive reaction; A release valve arranged adjacent to an exhale port of said combustion housing and configured to meter out combustion from said combustion chamber; a fuel injector operatively attached to said combustion housing via a pipe segment and configured to direct fuel into said combustion chamber for use in combustion; a magnetic oscillation unit with an oscillation plate supported for reciprocal movement in said compression chamber between first and second positions wherein movement of said oscillation plate between said first and second positions compresses air directed toward said combustion chamber across the exhale port; and a half-pipe adjacent to said compression housing with a magnetic center piece disposed within said half-pipe.  
Claims 18, and 20-21 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Appropriate correction is required.

Allowable Subject Matter
Claims 4-6, 8-15, and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 16- 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pelmear (US 2010/0288214), Pirault (US 2008/0202454), and Urash (US 2005/0090193).
Regarding claim 1, Pelmear discloses a magnetic unit for heating, and to sustain heat energy comprising: a combustion housing (12, Figure1)  defining a combustion chamber (14) therein, a magnetic intake valve (34, values are typically steel which is a magnetic material)  providing a source of air for said combustion chamber, and an exhaust valve (36) providing an exit path for exhaust gasses;  an igniter (42, [0032]) operatively attached to say combustion housing and disposed in communication with said combustion chamber to house an explosive reaction; a fuel injector ([0031]) operatively attached to said combustion housing via a pipe segment (typically a fuel line is attached to an injector which would be the equivalent of a pipe) and configured to direct fuel into said combustion chamber for use in combustion, but not a magnetic oscillation unit with an oscillation plate supported for reciprocal movement in said compression chamber between first and second positions wherein movement of said oscillation plate between said first and second positions compresses air directed toward said combustion chamber across the exhale port; and a half-pipe adjacent to said compression housing with a magnetic center piece disposed within said half-pipe with a magnetic centerpiece disposed within said  half-pipe or a release valve arranged adjacent to an exhale port of said combustion housing and configured to meter out combustion from said combustion chamber.
However, Pirault discloses a magnetic oscillation unit with an oscillation plate (26 i.e. top of piston in Figure 2) supported for reciprocal movement in said compression chamber (27, Figure 1) between first and second positions wherein movement of said oscillation plate between said first and second positions compresses air directed toward said combustion chamber (25, [0071]) across the exhale port (base of 50 in Figure 3); 
Additionally, Urash discloses a release valve (20, Figure 2) arranged adjacent to an exhale port  (P) of said combustion housing and configured to meter out combustion from said combustion chamber ([0030]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to include the exhaust pipe cover of Urash with the modified device of Pelmear for the purpose of maintaining back pressure within the compressor.
Regarding claim 2, Pelmear, as modified, discloses a magnetic unit as set forth in claim 1 wherein said half-pipe (Pirault-Figure 1, 44)  is in fluid communication with said compression housing (Pirault- 27, Figure 2) and having a circumference larger than that of a center piece (The exterior of the pipe is greater than the interior)..  
Regarding claim 3, Pelmear, as modified, discloses a magnetic unit as set forth in claim 1 including a center piece (Pirault- interior of pipe 44 in Figure 1) disposed inside of said half-pipe.  
Regarding claim 16, Pelmear, as modified, discloses a magnetic unit as set forth in claim 1 wherein said magnetic intake valve (Pelmear-34, values are typically steel which is a magnetic material) is surrounded by a valve spring (Pelmear-41), wherein said valve spring is positioned on a ledge (Pelmear- top of 32 in Figure 1) that is attached to a vented intake port of said magnetic intake valve (Pelmear-34).  
Regarding claim 17, Pelmear, as modified, discloses a magnetic unit as set forth in claim 1 wherein said combustion pipe (Pelmear- 14 i.e. combustion housing) houses the explosive reaction that combines a plurality of properties introduced to each other under pressure.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pelmear (US 2010/0288214), Pirault (US 2008/0202454), Urash (US 2005/0090193), and Suh et al. (US 2003/0019444).
Regarding claim 7, Pelmear, as modified discloses the unit as set forth in claim 1, but does not disclose a pulley system coupled to a heat fan and a generator by a belt and gear process, wherein said belt and gears are configured for rotating said pulley system.  
However, Suh discloses a split combustion engine (Abstract) further including a pulley system coupled to a heat fan and a generator by a belt and gear process, wherein said belt and gears are configured for rotating said pulley system (Figures 11-12, [0183]).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a belt and pulley system to operate an overhead cam as a standard engine configuration. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746